Case 19-13300     Doc 156     Filed 05/08/20 Entered 05/08/20 13:01:14            Desc Main
                               Document     Page 1 of 3



                  UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MASSACHUSETTS
 ____________________________________
 In Re:                              )
                                      )
 SOMERVILLE BREWING COMPANY )           Chapter 11
                                      ) Case No. 19-13300-FJB
 DEBTOR                              )
 ____________________________________)

  ORDER ON THIRD MOTION SEEKING EXTENSION OF DEBTOR’S RIGHT
                             TO
  USE OF CASH COLLATERAL AND OFFER OF ADEQUATE PROTECTION

        This matter having come before the Court upon the Third Motion Seeking

 Extension of Debtor’s Right to Use Cash Collateral Pursuant to Supplemental Budget

 (the “Third Motion for Extension”), filed by Somerville Brewing Company, the above-

 captioned Chapter 11 Debtor (the “Debtor”) pursuant to which the Debtor requests

 authorization, pursuant to sections 361 and 363(c) of the Bankruptcy Code (the

 “Bankruptcy Code”), to use of cash and other collateral in which Cambridge Trust

 Company (“CTC”) and Massachusetts Growth Capital Corporation (“MGCC”) and other

 secured creditors assert an interest; and the Debtor having sought the assent of CTC and

 MGCC to the Third Motion for Extension and this Court having jurisdiction to consider

 the Third Motion for Extension and notice of the Third Motion for Extension and any

 hearing thereon having been sufficient according to the certificates of service filed with

 the Court; and after due deliberation the Court having determined that the relief requested

 in the Third Motion for Extension is in the best interests of the Debtor and its estate and

 good and sufficient cause having been shown;




                                             1
Case 19-13300       Doc 156     Filed 05/08/20 Entered 05/08/20 13:01:14            Desc Main
                                 Document     Page 2 of 3




 It is hereby Ordered:

        1.        That the first sentence of paragraph 5 of this Court’s Assented to Further

 Order Authorizing Continued Use of Cash Collateral, dated December 19, 2019 [Doc.

 No. 101] (the “Further Order”) is hereby amended to state as follows:

        Termination. Absent further Order of this Court, authorization of the
        Debtor to use cash collateral pursuant to this Order, shall cease on the
        Termination Date which shall be the earlier to occur of: (i) June 30, 2020;
        or (ii) the fifth day that a Termination Event (as defined below) is
        continuing after notice is given as provided below by CTC or MGCC
        except where designated “(No Notice Required).”

        2.        That the supplemental budget attached as Exhibit 1 to the Third Motion

 for Extension shall constitute the “Budget,” as that term is defined in paragraph N of the

 Further Order, for the purposes of the Further Order, for the period May 1, 2020 through

 June 30, 2020.

        3.        The Debtor is hereby authorized and directed to make monthly adequate

 protection payments beginning on May 15, 2020 and on the fifteenth day of each month

 thereafter, such payments shall be in the monthly amount of $936.05, which amount is

 the 30-day non-default interest due on CTC’s secured claim as of the Petition Date.

        4.        The Debtor shall file a Fourth Motion for Further Use of Cash Collateral

 on or before June 23, 2020 at 4:30 p.m. and that the Court shall hold a hearing on June

 30, 2020 at 11:00 a.m. on the Motion. Any objections to the Fourth Motion for Further

 Use of Cash Collateral shall be filed on or before June 26, 2020 at 4:30 p.m.

        5.        The Debtor is hereby authorized and directed to deliver to each of MGCC




                                               2
Case 19-13300     Doc 156    Filed 05/08/20 Entered 05/08/20 13:01:14          Desc Main
                              Document     Page 3 of 3



 and CTC a copy of any written offer to purchase any or all of the assets of the Debtor

 within one (1) business day following the Debtor’s and/or its Broker’s receipt of such

 offer.

          6.    That except as expressly set forth herein, nothing in this Order shall

 modify the terms of the Further Order all of which terms, except as expressly modified

 herein, shall remain in full force and affect after the entry of this Order. Except as

 expressly set forth herein, nothing in this Order shall be deemed to impair or prejudice

 the rights and remedies of CTC and/or MGCC under the Further Order or applicable law.



 Entered as of 8th day of May, 2020 at Boston, Massachusetts



                                                    _________________________
                                                    Frank J. Bailey
                                                    United States Bankruptcy Judge




                                            3
